Title: Account with George Watson, [23 January] 1800
From: Madison, James
To: 


[23 January 1800]


Decr
1th
Col James Madison
Dr



5
Club in Wine porter
3—2



6
do – do
3—5



7
do – do
3—9



9
pearel Barley
1—6



10
To 2 Dinners for Ladys
6—0




One Botle porter
3—0



11
do – do
3—0



13
To One mug do
1—6



14
Club in Wine porter
3—3



15
do – do
2—0



16
2 Botles porter
6—0



18
One Glass toddy
1—6




Club in Wine porter
2—8




2 Weeks Bord at 20 Dollers
12—0—0



19
Club in Wine porter
0—2—4



20
do – do
0—3—3



21
do – do
0—2—3




Toddy
0—1—6




A mug porter
0—1—6



22
One Week Bord
6—0—0




One Glass toddy
0—1—6



27th
Brandy
0—6—0



28
Club in Wine porter
0—2—7



29
Glass toddy
0—1—6




One Weeks Bord
6—0—0


Jany
5
To do – do
6—0—0



6
To Club in Wine porter
0—2—9







Your Servent Board from the 10th of Decm until the 10th of Jany at 3/ – per day}



4–10—0





£37–15–11



Ammaunt Braught Over
£37–15–11


Jany
11th
Club in Wine and porter
0—3—0



12
One Week Bord
6—0—0



13
Club in Wine
0—3—0



17
To Club in Wine porter
0—3—2


Sam Came




Back
15






18
To Club in Wine porter
0—3—3




To Crambureys
0—4—0



20
To One Week Bord
6—0—0




To Drams for Sam
0—0—9



21
To Club in Wine porter
—2—6



22
To Club in Wine Porter
—2—0







To 3 Days Bord for Self and Lady at ⟨17⟩/2 per Day
}



2–11—6







To 8 Days Bord for Servent at 3/–}



1—4—0





£54–13—1





 30—0—0




Ballance due
24–13—1





  3–15—0





20–18—1


Jany 23d the above


a/c in full
30–0



Geo Watson
20– 



Contra Cr.


By Cash

£30—0—0


